Citation Nr: 0714536	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent, 
prior to January 3, 2005, and a rating in excess of 40 
percent as of March 1, 2005, for a service-connected lumbar 
spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004, November 2004, and May 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In April 2004, the RO held that service connection was 
warranted for a lumbar spine disability and assigned a 10 
percent disability evaluation.  The veteran duly appealed the 
disability ratings.  The RO revisited the matter in November 
2004 and held that the veteran's lumbar spine disability 
warranted an initial rating of 20 percent.  Subsequent to 
surgery in January 2005, the veteran underwent an additional 
VA examination in April 2005.  In May 2005, the RO held that 
the veteran's lumbar spine disability warranted a 40 percent 
disability rating, as of March 1, 2005. 

In response to the veteran's request for a personal hearing, 
a Decision Review Officer held an informal conference with 
the veteran in October 2004. 

In May 2004, the veteran submitted a claim of entitlement to 
service connection for PTSD.  There is no indication in the 
record that this matter has been adjudicated.  Accordingly, 
this matter is referred to the RO for the appropriate 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board finds that additional development is warranted in 
this case.  As an initial matter, the Board notes that during 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

With respect to the veteran's claim of entitlement to an 
initial rating in excess of 20 percent, prior to March 1, 
2005, and a rating in excess of 40 percent thereafter, for 
his service-connected lumbar spine disability, the Board 
finds that additional evidentiary development is necessary.  
The record indicates that the veteran underwent surgery in 
January 2005 and submitted to a VA examination in April 2005.  
At the time of the April 2005 VA examination, however, the 
veteran had not been released by his surgeon to mobilize his 
back.  Accordingly, the Board finds that an additional VA 
examination to assess the current severity of his lumbar 
spine disability would be helpful in the adjudication of the 
matter.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take all necessary 
steps to obtain private and VA treatment 
records concerning the veteran's lumbar 
spine disability from January 2005.  

3.  The veteran should also be provided a 
VA orthopedic examination to determine 
the current severity of his lumbar spine 
disability.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examination should include range of 
motion studies and commentary as to the 
extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.

4.  After completing the above 
development, the RO should again address 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



